IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS - EL PASO

IN RE: § CASE NO.
Jose Luis Alcala §
Alejandra Rodriguez §
§
§

Debtor(s) § Chapter 13

CHAPTER 13 PLAN AND MOTIONS FOR
VALUATlON AND LIEN AVOIDANCE

l:| AMENDED

 

lf you oppose the Plan’s treatment of your claim or any provisions of this Plan, YOU MUS'[` FlLE AN OBJECTION to continuation
no later than fourteen (l4) days before the continuation hearing date.

Use of the singular word “Debtor” in this Plan includes the plural where appropriate All section references (“§”) are to the
Bankruptcy Code unless otherwise noted.

 

 

 

The following matters may be of particular importancc. Debtors must check one box on each line 10 slate wltclller or not the Plan
includes each of the following itcms. lf an item is checked as “Not Included" or if both boxes are checkcd, the provision will be
ineffective if set out later in the Plan.

l. Plan Overview

 

A limit on the amount of secured claim based on valuation of collateral for
l.l the claim, set out in Sections 7.8 and 7.9, which may result in a partial lz] Included |:| Not lncluded
payment or no payment at all to the secured creditor

 

 

 

 

 

 

 

Avoidance of a wholly unsecured lien orjudicial lien or nonpossessory,
1‘2 nonpurchase-money security interest, set out in Sections 7.9 and 7.10 l:| lncluded m Not lncluded
1.3 Nonstandard provisions, set out in Section 8 [Z] lncluded lj Not lncluded

 

2. Plan Summary

2.1 Debtor's Plan payment will be $M per month, paid by [:]3rd Party Epay (if accepted by Trustee), [Z]Payroll Order 8103.85
deducted from husband's weekly wages, and $207.69 deducted from wife's bi-weekly wages, or [:]Direct (Money Ordcr
or Cashiet’s Check). Variable payments, if applicable, are proposed as follows:

 

 

 

 

 

 

[Months lAmount of Monthly Payment l
Payment # 1 = $900 X 3 months, Mos Begin: 1, End: 3, Total$ 2700

I1 - 3 |seoo l
Payment # 2 = $1970 X 57 months, Mos Begin: 4, End: 60, Total$ 112290

D - so 131970 l
The term of the Plan is g months, The gross amount to be paid to the Trustce (sometimes, the "base amount") is
$119,990.00.

2.2 Under this Plan, the Trustce will pay all allowed priority claims in full; all allowed secured claims to the extent of the value

of the collateral or the amount of the claim, whichever amount is provided for in Sections 7.7 and 7.8; and approximately
L% to allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in the Plan.

This Plan does not allow claims. A creditor must file a proof of claim by thc applicable deadline to receive
distributions under the plan as conflrmcd. Crcditors are referred to the cheral Rules of Bankruptcy Procedure, the
Local Bankruptcy Ru|es for the Western District of Texas, and the Standing Order for Chapter 13 Administration for
this Division for information on procedures and deadlines.

2.3 'l`he aggregate value of Debtor's non-exempt assets is: $ 0.00 .

Soltwarc Copyright (c) 1996-2018 Best Case, LLC ~ www.bcsta\sc.com Best Case Bankruptcy

 

4.1

4.2

Credito

?-NONE-

3. Vesting of Estate l’roperty

i__‘| Upon confirmation of tlte Plan, all property of the estate shall vest in tlte Debtoi'. shall itot remain property o|`tlte estate,
and shall itot be subject to the automatic stay ol`§ 362; provided liowever, in tlte event ot`coitversion oft|tis case to chapter 7
the property oftlte Debtor as ofthe petition date should revest in t|ie estate.

ll Upon confirmation ofthe Plan, all property oftlte estate shall riot vest in tlte Debtor. shall remain property ol`tlte estate.
and shall remain subject to tlte automatic stay of§ 362.

4. 'l`ax Refunds and Annttal Tax Returns
Tax Refunds.

A|l tax refunds received by Debtor (or either Debtor ifajoint case) while the chapter 13 case is pending shall be allocated as
set forth bclow:

l) The total amount of tlte aggregate tax refund(s) received for atty tax period that exceeds 52.000.00 shall. upon receipt. be
paid and turned over to the Trustce as additional disposable income and such amount shall increase tlte base amount oftlte
Plan. 'l`he Plan shall be deemed modified accordingly and tlte Trustce will me a notice ofplan modification within 21
days ofreceipt oftlte tax refund;

2) 'l`his $2,000.00 annual limit shall apply to botlt joint-debtor and single-debtor cases;
3) The $2.000.00 otherwise retained by Debtor ittust first be applied to any Plan arrearages;

4) Notwitltstaitdittg subparagraph (1) above, Debtor tttay tile a notice to retain tlte portion of tlte tax refund otherwise payable
to the Plan uitder subparagraph ( l) with twenty-one (2 l) day negative notice as set forth in Local Rule 9014(a) if. at the
time of receipt ofa refund. Debtor's Plan provides for tlte payment of 100% of allowed general unsecured claims within
the temt of this Plan. lf the Trustce does itot object within tlte twenty-one (21) day negative notice period, Debtor ntay
retain that portion of the tax refund.

The Trustce is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.
Annual Tax Returns.

Debtor shall provide a copy of the annual post-petition income tax retum to the Trustce if requested to do so or if required to
do so pursuant to tlte Standing Order for Cltapter 13 Administration for the division in which this case is pending. lfthis is a
joint case, each Debtor shall comply with this provision if separate returns are filed.

5. Pre-Conlirmation Adequate Protection Payments

Pre-confirntation adequate protection payments under § 1326(;1)(1) and § 502(b) shall be ittade as provided bclow, and
pursuant to the Standing Order for Cltapter 13 Adntittistratioit for tltc division in which this case is pendiitg:

A. All pre-confirmation payments i f required by § l326(c) and proposed below will be made by the Chapter 13 Trustce
without further order of the Court. Suclt payments shall be considered payments pursuant to § 1326(a) and 28 U.S.C. §
586(e).

B. lf the Debtor fails to make the required platt payments and funds on hand arc not sullicient to pay all pre-continuation
adequate protection payments due, then such payments shall be paid on a pro rata basis, with the exception of ongoing
monthly mortgage payments ittade by tlte Trustee.

C. Month|y pre-confirmation adequate protection payments will be calculated froitt the date tlte first platt payment is due. To
receive adequate protection payments, a secured creditor itttist have on file with t|te Clerk of tlte Court a tiittely filed and
allowed proof of claittt. The proofofclaiitt must include proofoftlte creditor`s security interest and shall be served on tlte
Chapter 13 Trustee, the Debtor and Debtor`s attomey. The Trustce will thereafter commence disbursement of
precontirtttatioit adequate protection payments in tlte next regularly scheduled monthly disbursement following tlte filing
of the claim, subject to normal operating procedures.

D. The Debtor proposes tlte following pre-confirmation adequate protection (“AP”) payments. The Trustce shall apply
pre-continuation adequate protection payments to accrued interest, if applicable, and then to principal. AP payments shall
cease upon continuation of the Plan.

v lttterest Rate; n
lfClaint is
_0vcr Secu¢r¢ed n

Other Treatment
Rcmarks

Monthly AP

r & Collatera|
Payment

6. Executory Contracts / Unexpired Lcases / Contracts for l)eed

So|`t\trirc Copyrigltt (c) 1996-2013 llcst (.`ase, LLC - \\\~\\'.bestcascicom licst C asc l}aitkruptcy

 

6.1

Crcdito

.-NoNe-
6.2

and/or contracts for decd:

:Creditor l’roperty

-NONE-

7.1

` Debtor'
:Edgar Borrego 00787107 $3,500.00 Mj Standing Order

7.2

Crcditor Description

‘Interna| Revenue Service 4Taxes and certain other debts l f 7 if 7 32,500.00. Pro-Rata‘

lf additional monies are available, the Trustce may, within his or her discretion, disburse such funds to this class on a pro rata basis.

7.3

Sot`t\»are Copyright (c) 1996-2018 llest Case_ LLC - \“\‘\v.bestcase.cottt

Pursuaitt to § l322(b)(7) and §365, l)el)tor hereby elects to assume the following executory contracts, unexpired
leases, and/or contracts for deed as follows:

Current Montltly
l’ayment to be Paid
l)ircctly by the
` l)cbtor

r l’roperty or Coittract Description

l’iirsuant to § l322(b)(7) and § 365, Debtor hereby elects to reject the following executory eontraets, unexpired leases,

7. Treatmeitt ofClaims
Admiitistrative Claints & Request for Attoritey Fecs.

The Trustce shall collect the allowed statutory Trustce fee upon receipt of all monies paid by or on be|talfof Debtor. All other
administrative claiitts, including Debtor's attorney fees, shall be paid according to the terms oftltis Plan.

Upon confirmation of tlte Plan, tlte Couit approves and awards 83,600.00 to Debtor’s attorney as att administrative claim for
legal services performed in this case iit accordance with tlte applicable benchmark. Debtor's attorney ntay file applications for
an additional award of attorney fees pursuant to tlte Baitkruptcy Code, Local Bankruptcy Rules for tlte Western District of
Texas, and tlte Standing Order for Chapter 13 Administratioit for tlte division in which this case is pending. lf additional
monies are available, the Trustce may, within his or her discretioti, disburse such funds to this class on a pro rata basis. The
Trustce shall disburse payments to tlte attorney as l`o|lows:

s Attorney

nfi/‘tntount of Fee Paid l Payittenij iim"n iAdditional
4'I`hr0uglt thc Plan Method: b l’rovisions

l

l

;l_.l O!l\¢r, ,,,

 

Priority Claims.

Al| allowed claims entitled to priority uttder § 507(a), except § 507(a)(2), shall be paid in full in deferred distributions by the
Trtistee. uit|ess: (1) tlte holder of a particular claim agrees to a different treatment of sticlt claim: or (2) such claim is provided
for under § 1322(a)(4). Unless tlte Plan provides otherwise. the distributions shall be made by tlte Trustee. lftlte Plan
identities a creditor’s claim as a priority claim and tlte creditor files tlte claim as a general unsecured claim, tlte claim shall be
treated as a general unsecured claim unless otherwise ordered by tlte Court. lf any priority claim is filed for a debt that was
either not scheduled or scheduled as a general unsecured claint, tlte claim shall be allowed as a priority claim unless otherwise
ordered by the Court. Allowed priority claim(s) shall be paid without interest, unless otherwise ordered by the Court or unless
specifically allowed under § 1322(b)(10) and provided for below.

'l`he amount set forth in the Plan is ait estimate and if the actual allowed claim is in a different amount, the amount to be paid
pursuant to tlte Plan shall be the amount due on t|te allowed claim.

Domestic Support Obligations (“DSO”). The Trustce shall pay all pre-petition DSO claims through tlte Plan unless the Court
orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder. or the holder’s agent,
pursuant to tlte terms of tlte DSO.

The Trustce shall disburse payments to tlte following creditors holding priority claiitts:

Est.
Monthl_\'
Paymentr

Est. Claint
Amount

7 gowed to governmental units

Arrears on Assumed Executory Cotttraets/Leascs/Contracts for Deed.

The Trustce shall disburse payments for arrears to creditors holding assumed executory contracts, |eases, and/or contracts for
deeds. The amounts listed below by Debtor are estimates. lf a creditor files a proof of claittt and tltc claim for arrears or tlte

licst Case Baitkniptcy

 

ongoing monthly payment is in a different amount titan stated below. the payments uttder tlte Plan shall be based on tlte
creditor`s claim unless a different amount is established by court ordei'.

Those creditors holding claims within this class are as follows:

Crcditor & Collateral Arrears & 'l`reatment of Atttoutit of ()ttgoing Motithly
Arrears 'l`hrough the l’lati l’ayment Through the Plan

-NONE-

7.4 Collatcral to be Surrettdered.

Upoit tlte entry of att order confiritting tlte Plan or an order modifying the Plan, tlte stay shall automatically terminate with
regard to the collateral surrendered Upon the entry ofsuch orderv the creditor shall have ninety (90) days front tlte date of tlte
order to file a claim or amended claim as to atty deficiency balance that may remain, and such deficiency balance will be paid
as a general unsecured claim. Any such claim is subject to objectioit.

Debtor surrenders the following collateral:

'Creditor Co||ateral Location of Col|ateral
VSantander Consum¢er USA, lnc. 2012 Lexus 18250 _withiertor

7.5 Crcditors to be l’aid Directly by l)cbtor (Otltcr Than Mortgage Creditors), by a Third l’arty, or by a Co-Debtor.
|USE ONLY lFTHERE 18 NO DEFAULT|

Crcditors within this class shall retain their liens ott the collateral that is security for tlte claim until the claim has been paid in
full as determined by tlte note and/or applicable nonbankruptcy law.

lfcertain claims are paid directly by Debtor to creditor. Debtor shall bc deemed acting as a disbursing agent under tlte Plan
for payment of such claim. Suclt payments shall be tttade in addition to the payments by Debtor to the Trustce and are deemed
to be payments tnade pursuant to tlte Plan.

The following creditors shall be paid directly by Debtor, a Third Pai'ty. or a Co-Debtor:

Creditor Collateral cht Momhly Remarks ` ldcntlfy

y grim j ¢Wii.erwcd t Paytttettt ii_ri rim 7 fin Payer j
`Tax 2253 Sparrow Point St. $0.00 $0.00 i2018 and previous tax years Freedom
Assessor/Co||ector t E| Paso, TX 79938 El j Mortgage

_ Paso County l

7.6 Mortgage Creditors: Ongoing Mortgage Payments & Direct Mortgage Payntents on Debtor’s Principal Residence.

Unless tlte Debtor is current on the mortgage ott tlte petition date. or otherwise provided for tittder PLAN PROV|S|ONS 8.
Nonstandard Plan Provisions, the Trustee shall pay all postpetition monthly mortgage payments to the mortgagee. Ongoing
mortgage payments will be in tlte amount stated itt the allowed proof of claitn or pursuant to a Court Order. |f Debtor makes a
Plan payment that is insufficient for the Trustce to disburse all ongoing mortgage payments required below, tlte Trustce shall
hold plan payments until a sufficient amount is received to make a full ongoing mortgage paytttent. Debtor shall provide to tlte
Trustce all notices received front Mortgage Crcditors including, statements, escrow notices, default notificatiotts. and notices
concerning changes of the interest rate if a variable rate mortgage The automatic stay is modified to permit Mortgage
Crcditors to issue such notices.

The Trustce shall be authorized to make changes to tlte ongoing ittonthly mortgage payments based on Notice filed pursuant
to Battkruptcy Rule 3002.l(b) and to pay fees, expenses. and charges based on Notice filed pursuant to Baitkruptcy Rule
3002.1(0). Tlte Trustce tnay request that the Debtor lile amended Scltedu|es l and J, and tlte Debtor shall do so on or within
thirty (30) days after receiving such a request front tlte Trustee. lf Debtor lacks tlte disposable income to pay tlte ongoing
mortgage payment. the Trustce tttay seek disntissal. The Debtor or tlte Trustce tttay seek to modify tlte Plan based on Debtor`s
current income, Debtor`s ongoing mortgage payment obligations or as otherwise provided in § 1329.

Alternatively, upon tlte filing by a Mortgage Creditor ofa Notice pursuant to Baitkruptcy Rule 3002. l (b) or 3002. l(c), the
Trustce may file a Notice of lncrease of Plan Payment with the Coutt if tlte Trustce reasonably believes that, under tlte
circumstances, tlte increased payment should be Debtor’s responsibility The Trustce shall serve the Notice of increase of
Plan Payment on Debtor and Debtor’s counse|. Such circumstances include but are not limited to: (1) increase in tlte mortgage
payment or claim for expense is caused by Debtor’s failure to pay tax, insurance or other obligations to the mortgagee that the
Debtor was required to pay direct|y: (2) cases in which tlte Debtor is paying less titan the Debtor’s full disposable income
because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3) cases where, because of the
increase due the Mortgage Creditor, tlte current Plan would fail to pay fully the amount provided uttder the Plan to allowed
secured, priority. and administrative claims and atty required amount to be paid to general unsecured claims under the terms

Soft\\are Cop)‘right (c) 1996-2018 lle.\t (.`asc, LLC - \\av\\t\bcstcase.ct)ln l¥e.\l Case Banl»;niptcy

 

The amount set forth in a Notice of lncreasc of Plan Payment shall become the modified Plan payment, and tlte Plan base l
shall be correspondingly increased. The Debtor must file a motion to modify Plan, supported by amended Schedules l and J `
as well as income verification, if the Debtor believes there is not, at that time, sufficient disposable income to pay the
increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased Plan payment, The
l)efb]to§’s motion to modify Plan shall be filed no later than thirty (30) days after Trustee’s Notice of lncreasc in Plan Payment
is 1 e .

1

i
lt is possible that a change in the ongoing mortgage payment will affect tlte distribution to tlte unsecured creditors, l
and this provision ofthe Plan shall serve as adequate notice ofthe possibility.

lfDebtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults, Debtor
should file a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the payment of t
the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee. The motion to

modify the Plan must state the name, address, and account number of the Mortgage Creditor to wltom payments are to be
made; the date the Trustce is to commence thc ongoing mortgage payments; and thc treatment of the post-petition
delinquency including the gap between the date when Debtor modified the Plan and tlte date on which the Trustee is to
commence the ongoing mortgage payments. The Trustce may also file a motion to modify the Plan in the event of a
post-petition default.

The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
payments shall also apply.

For cause shown, Debtor may deviate from the procedures set forth in this provision of tlte Plan provided that Debtor sets
forth cause, with specificity, in PLAN PROVISIONS 8. Nonstandard Platt Provisions. The Trustce and any party itt interest
may object. Debtor shall have the burden of proving at any hearing on continuation of the Plan cause for such deviation.
Avoidance of administrative fees alone shall not be considered cause.

The amounts set forth below are Debtor’s estimate and tlte allowed claim shall control as to the amounts. Those creditors
holding a secured claim with ongoing mortgage payments are as follows:

 

 

 

Montltly :£::‘(::.;r Payment Due
Creditor Property Address Mortgage . . Date (per Paid By:
informational
Payntcnt contract)
purposes only)
Freedom Mortgage 2253 Sparrow Point St. EI Paso, $1,100.00 3.90% 1st of month [:] Trustce
TX 79938 E| Paso County (Conduit)
Debtor
(Direct)

 

 

 

 

 

 

 

7.7

Securcd Claims: Cure Arrears on Long Ternt cht and Mortgage Arrears on Debtor’s

Principal Residence.

Anears on long tenn debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule set forth
bclow. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on Debtor’s Principal
Residence, the default will be deemed cured and the note reinstated according to its original tenus, including the retention of
any security interest. The pre-petition arrears set forth below is an estimate only and the Trustee shall pay the pre-petition
arrears based on the proof of claim as filed by the creditor, unless a different amount is allowed pursuant to a court order.

lf there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid_on a
pro rata basis. If additional monies are available, the Trustce may, within his or her discretion, disburse such funds to this

class on a pro rata basis.
The following secured creditors hold claims for arrears in this class:

 

 

 

 

 

 

 

 

 

 

Monthly
. . . Estimated Payment or lntcrcst Rate
Creditor Collateral Dcscriptton Arrearagc Method of (if applicablc) chtarks
Distribution
-NONE-
7.8 Securcd Claims: Treatment of Claim and Motion to Value Collateral Pursuant to § 506; and 910 Day Claimsll Year
Claims.

Sohwarc Copyn'ght (c) 1996-2018 Bcst Casc, LLC - www.bcstcnsc.com

Crcditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (l) the

Bcst Casc Bankniptcy

 

 

 

 

 

date the underlying dcbt, as determined by non-bankruptcy iaw, has been paid in full; or (2) the date discharge is entered

under § 1328. lfthe case is dismissed or converted without completion of all Plan payments, the liens shall be retained by thei
creditors pursuant to applicable non-bankruptcy law. "

Debtor moves to value the collateral described below in the amounts indicated. The values as stated below represent the fair
market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by this Motion and
the Plan must be filed no later than fourteen (14) days before the continuation hearing date. lf no timely objection is filed the
relief requested may be granted in conjunction with the confirmation of the Plan. , §

The Trustce shall pay the allowed secured claims, which require the filing of a proof of ciaim, to the extent of the value of thei
collateral or the full payment of the claim as specified below, plus interest thereon at the rate specified in this Plan. Faiiure

of the secured creditor to object will be deemed acceptance of the plan under § 1325(a)(5)(A) Except for secured claims 5
for which provision is made to pay the full amount of the claim notwithstanding the value of the collateral, the portion of any 1
allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under Section 7.1 l below,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Equal 910
. . . Amount of Fair Market lntcrcst U d
creditor c ii t t "S°°“'° '
o a era Description cht (ES‘) Value Ratc Mottthiy Claim Claim?*
Payment **
Fumiture Patio FurniturelKing $2,715.00 $500.00 6.00% Pro-Rata $0.00 [Z]
Row/Capitai One Mattress
GECU 2014 Ram 1500 $32,331.00 $19,363.00 5.50% Pro-Rata $12,968.00 m
Truck

GECU 2015 Jeep Wrangier 834,979.00 525,700.00 5.50% Pro-Rata $9,279.00
United Consumer Kirby Vaccum Cleaner $853.00 $200.00 6.00% Pro-Rata $653.00 ['_']
Credit

 

*** Debtor indicates, by notation (]zl) that the collateral which secures the claim was purchased within 910 days if a vehicle or within

l year if personal property pursuant to § l325(a) (hanging paragraph). `
lf additional monies are available, the Trustce may, within his or her discretion, disburse such funds to this class on a pro rata l
basis.

lf any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim
shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with interest
at 6.00 % per annum and shall be paid on a pro rata basis as funds become available after payment of any fixed equal
monthly payments payable to other secured creditors listed above.

7.9 Wholiy Unsccured Claims.

 

NOTlCE OF DEBTOR’S INTENTION TO STRIP A WHOLLY UNSECURED LIEN

Debtor proposes a Cltapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. Tltc Plan
alleges that the value ofthe real property is less than the amount owed on all liens that arc senior in priority to your lien.
Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

Ifyou disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
general unsecured claim, you must file an objection to the Plan no later titan fourteen (14) days before tltc confirmation
ltearing date. If you fail to object, the Bankruptcy Court may approve tlic Plan without furtiter noticc.

Upon entry ofa Discliarge Order, the holder of thc lien is required to execute and record a full and unequivocal release of its
liens, encumbrances and security interests secured by the real property and to provide a copy of the release to the Trustec,
Debtor, and Debtor’s counsel. Notwithstanding the foregoing, the holder of a lien that secures post-petition homeowners’
association fees and assessments will bc allowed to retain its lien, but only to secure (i) post-petition assessntcnts; and (ii)
other post-petition amounts, such as legal fees, ifsuch post-petition amounts arc incurred with respect to post-petition fees
and assessments, and are approved by the Court, if incurred during the pendency of the bankruptcy case.

This provision docs not apply if a secured creditor does not file a proof of claim.
Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr. P. 7004.

 

 

 

The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the claim.

if the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.
Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

. A tount ofSenior
Creditor Collateral Fair Market Vaiuc Lincn(s)

 

 

 

 

 

 

 

Sofiwarc Copyright (c) 1996-2018 Bcst Casc, LLC - www.bcstcase.com Bcst Casc Bankruptcy

 

 

 

 

Amount of Senior

Creditor Collatcral Fair Market Value Licn($)

-NONE-

7.10 Motions to Avoid Licii Pursuant to § 522(f). '
'l`lie Baitkruptcy Code allows certain liens to be avoided lfa lien is avoided the creditor`s claim. to)the c\:§ntt)allo\:esill_,n\]\"!itl;
be treated as a general unsecured claim under Section 7.| l. '|`he amount of the debt set forth in the l lan is\ )e tor s bi lt
and ifthe actual allowed claim is in a different amount. the unsecured amount to be treated pursuant to the l lan shall e t te
amount due on the allowed claim, .

|f the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Debtor moves under § 522(0 to avoid the following liens that impair exemptions Objections to this treatment must be filed
no later than fourteen (14) days before the confirmation hearing date. Ifno timely objection is tiled. the relief requested may `
be granted in conjunction with the confirmation of the Plan. (Debtor must list the specific exempt property that the lien
impairs and the basis ofthe lien-e.g. judicial lien. non-PMSI, etc.).

Creditor l Property Sul)ject to Licii :rLien Amouut to be j Securcd "l`ype of Lien
Avoided Amount
Reiiiaiiiing
:-NONE- t t

7.ll cheral Unsecured Claims.
Crcditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but not
limited to creditors` unsecured claims arising by reason of lien avoidance or lien strip, rejection of` executory contracts or
leases, or bifurcation of a claim, Payments to holders ofal|owed claims within this class shall be disbursed on a pro rata basis
and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in Debtor`s schedules aret
estimates on|y. and payments to holders of allowed general unsecured claims shall be based upon allowed claim amounts

8. Nonstandard Plan Provisions
Nonstandard Plan Provisions.
The following Plan provisions will be effective only ifthere isa check in the l)ox in Section l.3 ofthe Plan.

l
11. The Debtor shall pay into the Plan for the payment of creditors a full payment within 30 days of filing this Plan or petition l
land each subsequent payment on the same day of each month thereafter for the duration of the Plan.

2. TAX CLA|MS: Notwithstanding section 7.8 of the Plan, any unscheduled secured claim filed by any taxing authority shall `
be paid under the plan with the interest rate specified on the face of the claim, 1

l
3. SURRENDER COLLATERAL: ln the event any collateral securing a claim is subsequently surrendered, either before or

‘after confirmation, the creditor will then have 90 days from the date of surrender to amend their claim for any unsecured
deficiency amount, if any. ln the event that the creditor does not amend their claim, it is assumed that the claim has been
satisfied in full by the surrender, and the trustee shall not disburse any further payment to such creditor and any deficiency
shall be discharged upon completion of the case. ln the event the automatic stay is lifted at any time during the case, the
creditor that was granted relief from the automatic stay will have 90 days from the date the stay is lifted to amend their cl im
for the deficiency amount, if any. ln the event the creditor does not amend their claim, the claim shall be deemed to have

` been satisfied by the foreclosure, and the trustee will not disburse any further payments,

4. Du|y filed and allowed unsecured claims shall receive a pro-rata distribution after payment of all Priority, Secured and
administrative expenses. If unsecured claims will not be paid in full, neither payments nor duration of the Plan will be
increased merely because the Plan projected a higher percentage payout based upon information available to the Debtor at t
` the time the Plan was filed. The percentage payout to general unsecured creditors is just an estimate and the actual pay ut l
l may differ based on claims actually filed. Any balance remaining on dischargeable unsecured claims after the payments
provided for herein, shall be discharged.

‘5. Creditors holding claims against the Debtor's real estate which are being treated pursuant to 11 U.S.C. 1322(b)(5) may
send monthly billing statements to the Debtor, but may not seek payment directly from the Debtor for any pre-petition cla m. `

16. Confirmation of this plan does not bar a party in interest from objecting to a claim. j

7. Notwithstanding any other provision on this Plan, the Debtor(s) shall be entitled to the receipt and use of any income tax

refund receiyed during tth|¢an, and shall riot be required to turn it over to the '|:rustee, with the exception of $1000.00 e ery 1

Sot`tmiie Copyriglit (c) 1996-20|8 Bcst Casc, Ll.C - ww\\ bestc:ise com llest Case llaukru icy

year for the next 5 years in the following manner: $1,000.00 by April 2019, $1,000.00 by Apri| 2020, $1,000.00 by April 2021,
$1,000.00 by April 2022, and $1,000.00 by April 2023.

Fnilure to place anv nonstand:n'd Qrt)vision in this section results in the nonst:tndartl provision being \'oid.

s are contained in this section ofthe Plan

l)ate: // 27( //M

l certify that all nonstandard lan

    
 
  
 

Edgar Borrego 00787
Debtor's Attorney
State Bar No. 0787107 TX

§t?/\,

Jo e Luis Alcala

A|ejandra Rodriguez
Joint Debtor

Ccrtii'lcatc ofService

Debtor shall be responsible for service ofthe Plan on the Trustce and all parties in interest.

Sol`lw:\re Copyright (c) |9‘)()-2018 Bcst C:\st:_ LLC - ww\v.l)cstcase.com Bcst C;\se lh\nkruptcg

 

 

 

 

 

 

Unitcd States Baitkruptcy Court
Western District ofTexas

 

ln re Jose Luis Alcala Casc No.
Alejandra Rodriguc'l. Chapter 13
Debtor(s)

Certif"icatc of Service

The undersigned hereby certifies that the attached Chapter 13 Plan was served on M;/_to
the Debtor(s) Jose l.uis Alcala , and Alejandra Rodriguez at 2253 Sparrow Point St.. 131 Paso. TX
79938. the Chapter 13 'I`rustee, Stuart C. Cox. 1760 N. Lee Trevino Dr.. El l’aso, '1` X 79936, The
United States Trustee, 615 E. Houston, Suite 533, P.O. Box 1539, San Antonio, TX 78295-1539. and

the entities listed on the attached list. at the addresses listed. via electronic means as listed on the

z

Edgar Borrego 007/8?1'(/)7/" 7
Miguel Flores 2403()574
Attomey for ?§n§& Borrcgo Law Ofl`tces. P.L.L.C.

court’s ECF noticing system or by regular first class mail.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acima
9815 Monroe St. 4th Floor
Sandy, UT 84070

Attorney General

10th & Constitution N.W.
Main JuStice Bldg. #5111
Washington, DC 20530

Capital One
P.O. Box 30285
Salt Lake City, UT 84130-0285

Capital One

c/o PRA Receivables Management, LLC
P.O. Box 41021

Norfolk, VA 23541-1021

Capital One

c/o Jessica Kin\OlSen-Zhang
15660 N. Dallas Parkway

Ste 350

Dallas, TX 75248

Capital One Bank
P.O. Box 85167
Richmond, VA 23285

Capital One Bank

c/o Scott & Associates, P.C.
P.O. Box 113297

Carrollton, TX 75011

Car Care One/Synch Bank
Bankruptcy Dept.

P.O. Box 965061
Orlando, FL 32896

Car Care One/Synch Bank

c/o Portfolio Recovery'AssociateS
P.O. Box 41067

Norfolk, VA 23541-1067

Chase Bank USA NA
P. O. Box 15298
Wilmington, DE 19850-5298

 

 

 

 

 

 

 

 

 

 

Chase Bank USA NA

C/O MRS ASSOCIATES, INC.
2222 W. Rose Garden Lane #100
Phoenix, AZ 85027

Citi
P.O Box 78045
Phoenix, AZ 85062-8045

conduent HR Solutions

Credit One Bank
P.O. Box 98873
Las Vegas, NV 89193

Discover Financial Services LLC
P.O. Box 3025
New Albany, OH 43054-3025

Dr. Harlan Giles
10201 Gateway Blvd W #300
El Paso, TX 79925

Federal Loan Servicing
P.O. Box 69184
Harrisburg, PA 17106-9184

FHA/HUD
451 7th Street S.W.
Washington, DC 20410

Freedom Mortgage
907 Pleasant Valleste 3
Mount Laurel, NJ 08054

Furniture Row/Capital One
P.O. BOX 60504
City of Industry, CA 91716-0504

GECU
P.O. Box 20998
El Paso, TX 79998-0998

 

GECU
P.O. Box 20998
El Paso, TX 79998-0998

Internal Revenue Service
Special Procedures Branch
300 E. 8th Street

Stop 5022

Austin, TX 78701

Internal Revenue Service

Special Procedures Staff- Insolvency
P.O. Box 7346

Philadelphia, PA 19101

LVNV Funding LLC
P.O. Box 10587
Greenville, SC 29603-0587

LVNV Funding LLC
c/o Vince Handler
Greenville, SC 29603-0587

Mohela
P.O. Box 2461
Harrisburg, PA 17105

NCP Finance Limited Partnership
205 Sugar Camp Cir
Dayton, OH 45409-1970

NCP Finance Limited Partnership
c/otMIBManagement Services, Incorporate
One Allied Drive

Feasterville Trevose, PA 19053

Portfolio Recovery Associates LLC
PO Box 41067
Norfolk, VA 23541-1067

Portfolio Recovery Associates LLC
Jessica KintOlsen-Zhang

15660 N. Dallas Parkway

Ste 350

Dallas, TX 75248

 

 

 

 

 

 

Santander Consumer USA, Inc.
P.O. Box 961245
Fort Worth, TX 76161-0244

Sprint
P.O. BOX 660075
Dallas, TX 75266-0075

Tax ASSeSsOr/Collector
P.O. Box 2992
El Paso, TX 79999

Tires Pros

GE Capital Retail Bank
P.O. Box 960061
Orlando, FL 32896

Tires Pros

GE Capital Retail Bank
P.O. Box 960061
Orlando, FL 32896

Tires Pros

c/o Calvary Portfolio Services
500 Summit Lake Drive
Valhalla, NY 10595

Tires Pros

c/o Calvary SPV I, LLC
500 Summit Lake Drive
Suite 400

Valhalla, NY 10595

Tires Pros

c/o MCM

2365 Northside Drive
Suite 300

San Diego, CA 92108

Tires Pros

c/o Midland Funding LLC
8875 Aero Dr.

Suite 200

San Diego, CA 92123

 

 

 

 

U.S. Attorney/FHA/HUD/IRS/vA
601 N.W. Loop 410

Suite 600

San Antonio, TX 78216

United Consumer Credit
P.O. Box 52238
Phoenix, AZ 85072-2238

Veterans Administration

Attn: Support Services Division (243)
701 Clay Avenue

Waco, TX 76799-0001

Victoria'S Secret/Comenity
Bankruptcy Department

P.O. Box 182125

Columbus, OH 43218-2125

Wells Fargo Bank N.A.
P.O. Box 19657
Irvine, CA 92623-9657

Wells Fargo Bank N.A.

c/o Northland Group

7831 Glenroy Road, Suite 110
Edina, MN 55439

 

 

 

